DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 02/24/2020. Claims 1 - 8 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung US-5810108-A, and further in view of Ukai et al. US-20080306655-A1, hereinafter referred to as Jung and Ukai, respectively. 
As per claim 1
	Jung discloses [a] control method for a rear wheel steering apparatus of a vehicle (A fail safe device for a rear-wheel steering system… malfunction, There is a common phase steering method and a reverse phase steering method in the four-wheel steering methods – Jung Abstract Column 1 Lines 14-23 (steering method is a control method for a RWS system)), installed in a rear wheel steering (RWS) actuator installed in the rear wheel steering apparatus applied to the RWS actuator (A rear-wheel is steered by a DC motor according to a vehicle speed, rear-wheel steering system…comprises: a DC motor for steering a rear wheel according to vehicle speed – Jung Abstract, Column 2 Lines 20-31).
Jung does not disclose the control method comprising: determining, by a controller, a first compensation current value based on aging of devices and adjusting, by the controller, a current applied to the RWS actuator based on the first compensation current value.
However, Ukai teaches the control method comprising: (The present invention relates to a control apparatus and method for an electric power steering system…a method and apparatus for automatically compensating for a change in steering characteristics of vehicle-mounted electric power steering system over time due to component deterioration with age to maintain input-output characteristics of the electric power steering system – Ukai ¶3) determining, by a controller (the PID controller 114 computes – Ukai ¶116), a first compensation current value based on aging of devices and adjusting (outputs the updated motor current id to compensate for the changes in the values of the physical parameters due to the component deterioration with age on the constituents of the electric power steering system 1. – Ukai ¶116), by the controller (the PID controller 114 computes – Ukai ¶116), a current applied to the RWS actuator based on the first compensation current value (the updated target value Td of the output torque of the motor 2 based on the updated sum…, and outputs the updated motor current id to compensate for the changes in the values of the physical parameters due to the component deterioration with age on the constituents of the electric power steering system 1. – Ukai ¶116). 
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Ukai teaches a controller and a control method of an electric steering system that alters the current needed for a steering assist motor based on changes in the physical parameters, such as friction, within the steering system caused by component deterioration with age. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by adjusting the current needed to actuate the steering assist motor of the steering system based on detecting increased friction caused by aging of the components, as taught by Ukai, to provide continued steering control to the operator in spite of steering component ware and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, and Ukai, as applied to claim 1 above, and in further view of Okanoue et al., US-20010002631-A1, hereinafter referred to as Jung, Ukai, and Okanoue, respectively. 
As per claim 2
Jung in view of Ukai, discloses [t]he control method of claim 1, and Jung further discloses of the devices installed in the RWS actuator (A rear-wheel is steered by a DC motor according to a vehicle speed, rear-wheel steering system…comprises: a DC motor for steering a rear wheel according to vehicle speed – Jung Abstract, Column 2 Lines 20-31). 
Jung does not disclose determining, by the controller, a second compensation current value, based on a mechanical friction and adjusting, by the controller, the current applied to the RWS actuator based on the second compensation current value.
Okai discloses determining, by the controller (the PID controller – Ukai ¶116), and adjusting, by the controller, the current (the PID controller 114 computes… outputs the updated motor current – Ukai ¶116).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Ukai teaches a controller and a control method of an electric steering system that alters the current needed for a steering assist motor based on changes in the physical parameters, such as friction, within the steering system caused by component deterioration with age. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by adjusting the current needed to actuate the steering assist motor of the steering system based on detecting increased friction caused by aging of the components, as taught by Ukai, to provide continued steering control to the operator in spite of steering component ware and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
a second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60), based on a mechanical friction (compensate for deterioration in the returnability of the steering wheel caused by friction generated in the mechanical system - Okanoue ¶59), based on the second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60). 
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Okanoue teaches a controller that determines the current necessary for a motor based on the detection of and difference the friction compensation to provide better steering control feedback. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by a controller that adjusts the current needed for a steering assist motor due to friction detection and the difference between base, motor, and friction compensation currents, as taught by Okanoue,  to provide smoother steering control in spite of friction in the steering mechanisms and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Ukai, and Okanoue, as applied to claim 2 above, and in further view of Yamashita et al. US-20110035108-.
As per claim 3
Jung in view of Ukai, and Okanoue discloses [t]he control method of claim 2, and 
Jung does not disclose wherein determining the first compensation current value based on aging of the devices comprises: when the vehicle starts, determining whether a passenger is present in the vehicle based on a signal sensed from a passenger detection senor; when the passenger is present in the vehicle, determining whether a speed of the vehicle is within a preset speed range; when the vehicle speed is within the preset speed range, calculating a target current applied to the RWS actuator based on received sensor data of the vehicle; receiving an actual current value applied to the RWS actuator, and determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference value; continuously cumulating and counting actuator position data received from a position sensor and the actual current value applied to the RWS actuator; and determining the first compensation current value based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value.
However, Okanoue teaches wherein determining the first compensation current value, and determining the first compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60).  
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Okanoue teaches a controller that determines the current 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by a controller that adjusts the current needed for a steering assist motor due to friction detection and the difference between base, motor, and friction compensation currents, as taught by Okanoue,  to provide smoother steering control in spite of friction in the steering mechanisms and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
However, Ukai teaches based on aging of the devices comprises (outputs the updated motor current id to compensate for the changes in the values of the physical parameters due to the component deterioration with age on the constituents of the electric power steering system 1. – Ukai ¶116).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Ukai teaches a controller and a control method of an electric steering system that alters the current needed for a steering assist motor based on changes in the physical parameters, such as friction, within the steering system caused by component deterioration with age. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by adjusting 
However, Yamashita ‘675 teaches when the vehicle starts, determining whether a passenger is present in the vehicle based on a signal sensed from a passenger detection senor, when the passenger is present in the vehicle (detecting the boarding action and alighting action of the driver. The status sensor 50 that detects at least one of the status of the vehicle 1 and the status of the driver includes, for example, a door status sensor 54, a seat sensor 55, an ignition sensor 56, and a driver monitor 57. – Yamashita ‘675  ¶76).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Yamashita ‘675  teaches monitoring when the driver has entered the vehicle, inhabited the seat, started the vehicle, and is operating the vehicle using door seat, ignition and driver monitoring sensors.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the passenger and ignition monitoring sensors, as taught by Yamashita ‘675, to ensure that the RWS is being monitored and controlled only when the vehicle is powered on and the passenger is occupying the vehicle to avoid wasting fuel and draining the car battery. 
determining whether a speed of the vehicle is within a preset speed range (vehicle speed is set in a range of the vehicle speed Vx from zero to a reference vehicle speed V0- Yamashita ‘108  Fig. 3, ¶75), when the vehicle speed is within the preset speed range (an upper-limit electric power Pmax(Vx) that increases with increases in the vehicle speed…vehicle speed Vx exceeds a reference vehicle speed V0, a fixed upper-limit electric power Pmax(Vx) is set – Yamashita ‘108  Fig. 3, ¶75 (the electric power is adjusted based on the electric power setting map when the vehicle speed changes within a known vehicle speed range)), calculating a target current applied to the RWS actuator based on received sensor data of the vehicle (target current is represented simply as ias*, and the motor current detected by the motor current sensor 38 is represented as iuvw – Yamashita ‘108, ¶71), receiving an actual current value applied to the RWS actuator (current value detected thereby will be termed the actual charge/discharge current isub – Yamashita ‘108  Figure 1 (20, 37, 60) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)), and determining whether a difference between the target current value applied to the RWS actuator and the received actual current value (Subsequently in step S14, the assist control portion 61 feeds back the motor current iuvw, and calculates a deviation Δi of this motor current iuvw from the target current – Yamashita ‘108 ¶66 (in this instance, the motor current is the actual current and it is compared to the target current)) exceeds a preset current difference value (calculates an intermediate command voltage v*′ by a PI control (proportional-plus-integral control) based on the deviation Δi – Yamashita ‘108 Figure 1 (60) and 2 (S12, S21, S22) and ¶66 (the deviation is measured and based on the magnitude of the deviation an intermediate command voltage is calculated, thus the magnitude of the deviation must be compared to a known and stored current difference value inside the ECU, where step 21 is the determination step because power is equal to voltage times the current and the Px is compared to Pmax)), continuously cumulating and counting actuator position data received from a position sensor (This rotation angle sensor 22 is incorporated in the electric motor 20 , and outputs a detection signal commensurate with the rotational angular position of a rotor of the electric motor 20,  The detection signal from the rotation angle sensor 22 is used to calculate the rotation angle and the rotation angular velocity of the electric motor 20 – Yamashita‘108 ¶65) and the actual current value applied to the RWS actuator (current value detected thereby will be termed the actual charge/discharge current isub – Yamashita ‘108 Figure 1 (20, 37, 60), Figure 2 (S12 and S13) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)), based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value (The current sensor 53 discriminates the directions of current, that is, the charge current that flows from the voltage boost circuit 40 to the subsidiary electric power source 50 , and the discharge current that flows from the subsidiary electric power source 50 to the motor drive circuit 30 , and measures the magnitude thereof… current value detected thereby will be termed the actual charge/discharge current isub, For example, the target current ias* may be corrected to a target value that has factored in an amount corresponding to a compensation torque that is the sum of the returning force of the steering shaft 12 toward a basic position which increases in proportion to the steering angle θx– Yamashita ‘108 Figure 1 (20, 37, 60) and ¶55, ¶65 (the actual charge/discharge current being monitored by the current sensor, whose data is used to provide current to the motor to alter the steering angle where the target current is altered so that the motor can generate the torque needed to produce the required steering angle, that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)).  
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that maintains the steering assistance while securing a longest-possible service life of an electric power source device by monitoring and adjusting the target and actual current and voltage to the steering assist motor, as well as the power according to the vehicle’s speed inside a speed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the measured and adjusted current and voltage meant to power a steering assist motor in conjunction with altering that power according to changes of the speed within a speed range, as taught by Yamashita ‘108, to ensure that the steering system, rear wheel or not, adjusts the current and voltage to compensate for drops or changes in power requirements to maintain reliable and safe steering control of the vehicle. 
As per claim 4
Jung in view of Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, discloses [t]he control method of claim 3, and Jung does not disclose wherein calculating the target current includes: selecting a target current value from predetermined data based on sensor signal data.
wherein calculating the target current includes (target current is represented simply as ias*, and the motor current detected by the motor current sensor 38 is represented as iuvw - Yamashita ‘108 ¶71), selecting a target current value from predetermined data based on sensor signal data (The assist map is a reference map for setting a target current value ias* of the electric motor on the basis of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the memory of the electronic control unit 60 - Yamashita ‘108 ¶64 (the assist map contains stored reference data used to compare against measured current and the determinations from this comparison is used to send the appropriate amounts of current to the steering motor)).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that maintains the steering assistance while securing a longest-possible service life of an electric power source device by monitoring and adjusting the target and actual current and voltage to the steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the measured and adjusted current and voltage meant to power a steering assist motor, as taught by Yamashita ‘108, to ensure that the steering system, rear wheel or not, adjusts the current and voltage to compensate for drops or changes in power requirements to maintain reliable and safe steering control of the vehicle. 
As per claim 5
[t]he control method of claim 4, and Jung further discloses where in the sensor signal data comprises, a steering angle of the vehicle (A rear-wheel steering angle of an electronic control rear-wheel steering system is electronically controlled according to both a steering angle of a steering wheel and a vehicle speed – Jung Column 1 Lines 35-40). 
Jung does not disclose acceleration and position data of the RWS actuator. 
However, Ukai teaches acceleration (angular acceleration of the motor – Ukai ¶10).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Ukai teaches a controller and a control method of an electric steering system that alters the current needed for a steering assist motor based on changes in the physical parameters, such as friction, within the steering system caused by component deterioration with age. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by adjusting the current needed to actuate the steering assist motor of the steering system based on detecting increased friction caused by aging of the components, as taught by Ukai, to provide continued steering control to the operator in spite of steering component ware and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
However, Yamashita ‘108 teaches and position data of the RWS actuator (position of a rotor of the electric motor 20 – Yamashita ‘108 ¶34).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the angular position of the steering motor, as taught by Yamashita ‘108, to ensure that the steering system, rear wheel or not, adjusts the current and voltage according to the known and correct orientation of the steering wheels to maintain reliable and safe steering control of the vehicle. 
As per claim 6
Jung in view of Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, discloses [t]he control method of claim 3, and Jung does not disclose where in determining the first compensation current value comprises: selecting the first compensation current value corresponding to the cumulative value of the corresponding actuator position data and the cumulative value of the actual current value from a predetermined table where the cumulative value of the actuator position data set by the controller and the cumulative value of the actual current value are mapped.
However, Okanoue teaches where in determining the first compensation current value comprises, selecting the first compensation current value corresponding to the cumulative value of the (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Okanoue teaches a controller that determines the current necessary for a motor based on the detection of and difference the friction compensation to provide better steering control feedback. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by a controller that adjusts the current needed for a steering assist motor due to friction detection and the difference between base, motor, and friction compensation currents, as taught by Okanoue,  to provide smoother steering control in spite of friction in the steering mechanisms and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
However, Yamashita ‘108 teaches corresponding actuator position data (position of a rotor of the electric motor 20 – Yamashita ‘108 ¶34), and the cumulative value of the actual current value (The current sensor 53 discriminates the directions of current, that is, the charge current that flows from the voltage boost circuit 40 to the subsidiary electric power source 50 , and the discharge current that flows from the subsidiary electric power source 50 to the motor drive circuit 30 , and measures the magnitude thereof… current value detected thereby will be termed the actual charge/discharge current isub, electric power source control portion…the actual charge/discharge current isub and the output current i 2 ) is supplied to the assist control portion 61- Yamashita ‘108 Figure 1 (20, 37, 60) and ¶55 (Since the actual current is being sent to the assistance motor that travel through multiple switching elements and the now separate actual currents combine together to power the motor)), from a predetermined table (The assist map is a reference map for setting a target current value ias* of the electric motor on the basis of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the memory of the electronic control unit 60 - Yamashita ‘108 ¶64 (the assist map contains stored reference data used to compare against measured current and the determinations from this comparison is used to send the appropriate amounts of current to the steering motor)), where the cumulative value of the actuator position data set by the controller (This electric power steering device includes… electronic control unit 60 – Yamashita ‘108 ¶30) and the cumulative value of the actual current value (The current sensor 53 discriminates the directions of current, that is, the charge current that flows from the voltage boost circuit 40 to the subsidiary electric power source 50 , and the discharge current that flows from the subsidiary electric power source 50 to the motor drive circuit 30 , and measures the magnitude thereof… current value detected thereby will be termed the actual charge/discharge current isub, electric power source control portion…the actual charge/discharge current isub and the output current i 2 ) is supplied to the assist control portion 61- Yamashita ‘108 Figure 1 (20, 37, 60) and ¶55 (Since the actual current is being sent to the assistance motor that travel through multiple switching elements and the now separate actual currents combine together to power the motor)) are mapped (The assist map is a reference map for setting a target current value ias* of the electric motor on the basis of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the memory of the electronic control unit 60 - Yamashita ‘108 ¶64 (the assist map contains stored reference data used to compare against measured current and the determinations from this comparison is used to send the appropriate amounts of current to the steering motor)). 
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that maintains the steering assistance while securing a longest-possible service life of an electric power source device by monitoring and adjusting the target and actual current and voltage to the steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the measured and adjusted current and voltage, and comparing to stored reference data, meant to power a steering assist motor, as taught by Yamashita ‘108, to ensure that the steering system, rear wheel or not, adjusts the current and voltage to compensate for drops or changes in power requirements to maintain reliable and safe steering control of the vehicle. 
As per claim 7
Jung in view of Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, discloses [t]he control method of claim 3, and Jung does not disclose where in determining the second compensation current value based on the mechanical friction comprises: receiving the actual current value applied to the RWS actuator; determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference value; and determining the second compensation current value based on the mechanical friction.
 where in determining the second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60), based on a mechanical friction (compensate for deterioration in the returnability of the steering wheel caused by friction generated in the mechanical system - Okanoue ¶59), and determining the second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Okanoue teaches a controller that determines the current necessary for a motor based on the detection of and difference the friction compensation to provide better steering control feedback. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by a controller that adjusts the current needed for a steering assist motor due to friction detection and the difference between base, motor, and friction compensation currents, as taught by Okanoue,  to provide smoother steering control in spite of friction in the steering mechanisms and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
However, Yamashita ‘108 teaches comprises receiving the actual current value applied to the RWS actuator (current value detected thereby will be termed the actual charge/discharge current isub – Yamashita ‘108 Figure 1 (20, 37, 60) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)), determining whether a difference between the target current value applied to the RWS actuator and the received actual current value (Subsequently in step S14, the assist control portion 61 feeds back the motor current iuvw, and calculates a deviation Δi of this motor current iuvw from the target current – Yamashita ‘108 ¶66 (in this instance, the motor current is the actual current and it is compared to the target current)) exceeds a preset current difference value (calculates an intermediate command voltage v*′ by a PI control (proportional-plus-integral control) based on the deviation Δi – Yamashita ‘108 Figure 1 (60) and 2 (S12, S21, S22) and ¶66 (the deviation is measured and based on the magnitude of the deviation an intermediate command voltage is calculated, thus the magnitude of the deviation must be compared to a known and stored current difference value inside the ECU, where step 21 is the determination step because power is equal to voltage times the current and the Px is compared to Pmax)).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that maintains the steering assistance while securing a longest-possible service life of an electric power source device by monitoring and adjusting the target and actual current and voltage to the steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by the . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, as applied to claim 7 above, and in further view of Farrelly et al. US 20200339185 A, hereinafter referred to as Jung, Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, and Farrelly, respectively.
As per claim 8
Jung in view of Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, discloses [t]he control method of claim 7, and Jung does not where in determining the second compensation current value based on the mechanical friction includes: selecting the second compensation current value corresponding to the frictional value from a table where the second compensation current value ranging from an upper limit to a lower limit of the frictional value set by the controller is mapped.
However, Okanoue teaches where in determining the second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60), based on a mechanical friction (compensate for deterioration in the returnability of the steering wheel caused by friction generated in the mechanical system - Okanoue ¶59), selecting the second compensation current value, where the second compensation current value (current instruction value determining means 4 adds the motor current value… base current… friction compensation current - Okanoue ¶60)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jung, cutting off current and power to a steering motor for a RWS system in the event trouble or a malfunction is detected, by a controller that adjusts the current needed for a steering assist motor due to friction detection and the difference between base, motor, and friction compensation currents, as taught by Okanoue,  to provide smoother steering control in spite of friction in the steering mechanisms and to avoid failure of the RWS actuator to prevent loss of control and improve safety by monitoring part wear before a dangerous failure occurs.
However, Farrelly teaches corresponding to the frictional value from a table, ranging from an upper limit to a lower limit of the frictional value set by the controller is mapped (N and M … friction compensation factor, The upper limit and lower limits, N and M, of each of the first and second components, and the friction compensation factor map – Farrelly ¶47, ¶49) 
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a malfunction is detected using sensors. Farrelly teaches an electric power steering apparatus that measures the limits of, compares, and compensates for the friction in the steering system with stored friction data. 

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
            Hoon               KR-101612670-B1      A neutral position correction control method of a
rear wheel steering system for a vehicle, which can 
prevent a driver from being repulsed by mechanical
vibration and noise..
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668